EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Young Seok Koo, Registration No. 76,255 on 08/23/2021.

The claims have been amended as the following:
1-20. (Canceled).

21. (Currently Amended) A method of communicating devices using virtual buttons, comprising:
transmitting, by a user device, a store code to a server storing a plurality of sets of virtual buttons and a plurality of store codes, each set of the plurality of sets of virtual buttons corresponding to a respective store code;
receiving, by the user device, a set of virtual buttons corresponding to the transmitted store code from the server, wherein each virtual button of the set of virtual buttons has a corresponding service request and the set of virtual buttons comprises one or more service requests to be transmitted to a staff device, the set of virtual buttons including a virtual button for requesting a bill, a virtual button for calling a staff, a virtual button for requesting a menu, and a virtual button for ordering food; 
providing, by the user device, an interface configured to receive a location identifier and button selection input selected by a user among the set of virtual buttons received from the server, and transmitting, by the user device, the location identifier and the button selection input to the server so that the server can transmit the location identifier and the button selection input to the staff device; and 
after the user device receives the button selection input selected by the user, changing, by the user device, a color or a shape of a virtual button selected by the user with an animation effect that is output until the user device receives from the staff device a confirmation of receipt of a service request corresponding to the selected by the user in a state that both the  selected by the user and  that are not selected are simultaneously displayed on the interface provided by the set of virtual buttons a requested service corresponding to the virtual button selected by the user according to a response of the staff device selected by the user, wherein when the user device receives from the staff device the confirmation of the receipt of the service request corresponding the selected by the user, the user device displays on the interface a message indicating that a staff has checked the service request corresponding the selected by the user.

22. (Previously Presented) The method of claim 21, wherein the location identifier is a table number.

23. (Previously Presented) The method of claim 21, further comprising receiving, by the user device, the location identifier by performing wireless communication tagging or scanning a machine-readable code. 

24. (Previously Presented) The method of claim 21, further comprising transmitting, by a paging button, the location identifier to the user device. 

25. (Previously Presented) The method of claim 21, further comprising displaying, by the user device, a screen requesting a wireless communication tagging, and receiving, by the user device, the location identifier or a paging button identifier by performing the wireless communication tagging with a paging button. 

26. (Previously Presented) The method of claim 21, further comprising displaying, by the user device, a screen requesting to scan a machine readable code associated with the location identifier, and receiving, by the user device, the location identifier from a paging button when the machine readable code is scanned.

27. (Previously Presented) The method of claim 21, further comprising: 
transmitting, by a paging button, to the user device a signal including the store code or/and the location identifier; and
transmitting, by the user device, to the server the button selection input and the location identifier when one of the virtual buttons is selected by a user.



29. (Previously Presented) The method of claim 21, wherein the server provides an editing program for editing the virtual buttons, wherein the editing program includes an interface for selecting one among a first operation sending a message to the staff device and a second operation connecting to an external Uniform Resource Locator (URL) so that the selected one of the first and second operations is associated with one of the virtual buttons.  

30. (Previously Presented) The method of claim 21, wherein the server provides an editing program for editing the virtual buttons, wherein the editing program includes one or more of selecting between NFC tagging or QR code recognition as a method of recognizing the location identifier, changing service requests corresponding to the virtual buttons, adding or removing one or more of the virtual buttons, and setting the service requests and the service related requests corresponding to the virtual buttons.

31. (Currently Amended) A system for communicating devices requesting a service using virtual buttons, comprising:
a user device including a processor configured to: 
transmit a store code to a server and receive a set of virtual buttons corresponding to the store code from the server, wherein the server stores the plurality of sets of virtual buttons corresponding to a respective store code, wherein each virtual button of the set of virtual buttons has a corresponding service request and the set of virtual buttons comprises one or more service requests to be transmitted to a staff device, the set of virtual buttons including a virtual button for requesting a bill, a virtual button for calling a staff, a virtual button for requesting a menu, and a virtual button for ordering food,
provide an interface configured to receive a location identifier and button selection input selected by a user among virtual buttons received from the server, 
transmit the location identifier and the button selection input to the server so that the server can transmit the location identifier and the button selection input to the staff device, and
after the user device receives the button selection input selected by the user, change a color or a shape of a virtual button selected by the user with an animation effect that is output until the user device receives from the staff device a a service request corresponding to the  selected by the user in a state that both the  selected by the user and that are not selected are simultaneously displayed on the interface provided by the user device, and display, on at least a part of the virtual button selected by the user among the set of virtual buttonsa requested service corresponding to the virtual button selected by the user according to a response of the staff device  selected by the user, wherein when the user device receives from the staff device the confirmation of the receipt of the service request corresponding the  selected by the user, the user device displays on the interface a message indicating that a staff has checked the service request corresponding the selected by the user.

32. (Previously Presented) The system of claim 31, wherein the location identifier is a table number.

33. (Previously Presented) The system of claim 31, further comprising a paging button configured to transmit the location identifier to the user device.

34. (Previously Presented) The system of claim 31, further comprising a paging button configured to perform wireless communication tagging, 
wherein the user device is configured to display a screen requesting the wireless communication tagging, and receive the location identifier by performing the wireless communication tagging with the paging button. 

35. (Previously Presented) The system of claim 31, further comprising a machine readable code associated with the location identifier, 
wherein the user device is configured to display a screen requesting to scan the machine readable code, and receive the location identifier from the paging button when the machine readable code is scanned. 

36. (Previously Presented) The system of claim 31, further comprising a paging button configured to transmit to the user device a signal including the store code and/or the location identifier, 
wherein the user device is configured to transmit to the server the button selection input and the location identifier when one of the virtual buttons is selected by a user.
  


38. (Previously Presented) The system of claim 31, wherein the server provides an editing program for editing the virtual buttons, wherein the editing program includes an interface for selecting one among a first operation sending a message to the staff device and a second operation connecting to an external Uniform Resource Locator (URL) so that the selected one of the first and second operations is associated with one of the virtual buttons.  

39. (Previously Presented) The system of claim 31, wherein the server is configured to provide an editing program for editing the virtual buttons, wherein the editing program includes one or more of selecting between NFC tagging or QR code recognition as a method of recognizing the location identifier, changing service requests corresponding to the virtual buttons, adding or removing one or more of the virtual buttons, and setting the service requests and the service related requests corresponding to the virtual buttons.

The following is an examiner’s statement of reasons for allowance:
The prior arts of recorded including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 21 and 31 when taken in the context of the claims as a whole.
In addition to the applicants arguments/remarks submitted on 08/13/2021, at best the prior arts of record disclose, specifically for claim 21: 
Rosenberg (US 20060186197 A1) discloses A method of communicating devices using virtual buttons, comprising (Figs. 1-15; abs. [0066]): transmitting, by a user device, to a server (Figs. 1-15; [0054]); receiving, by the user device, virtual buttons from the server, wherein each of the virtual buttons has a corresponding service request and the virtual buttons comprise one or more service requests to be transmitted to a staff device, the virtual buttons including a virtual button for requesting a bill, a virtual button for calling a staff, a virtual button for requesting a menu, and a virtual button for ordering food (Figs. 1-15; [0049], [0056], [0066-0067], [0071-; providing, by the user device, an interface configured to receive a location identifier and button selection input selected by a user among the virtual buttons received from the server, and transmitting, by the user device, the location identifier and the button selection input to the server so that the server can transmit the location identifier and the button selection input to the staff device (Figs. 1-15; [0055], [0079], [0066], [0072], [0080], [0091], [0100], [0104]); and changing, by the user device, a virtual button selected by the user to be distinguished from virtual buttons which are not selected (Figs. 1-15; [0066],[0067]) and displaying, corresponding to a part of the virtual button selected by the user among the virtual buttons in the interface of the user device, a status of the requested service corresponding to the virtual button selected by the user according to a response of the staff device (Figs. 1-15; [0074-0075], [0093], [0107])
Rodgers (US 20130191229 A1) discloses transmitting, by a user device, a store code to a server; receiving, by the user device, virtual buttons corresponding to the store code from the server (Figs. 1-5; [0056], [0081-0083], [0022], [0085-0087], [0074-0075])
Castro (US 20120050019 A1) discloses displaying, on at least a part of the button selected by the user among the buttons in the interface of the user device, a status of the requested service corresponding to the button selected by the user according to a response of the staff device (Figs. 1-4; [0026], [0032])
In addition to the applicants arguments/remarks submitted on 08/13/2021, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 21 and 31 as a whole.
Thus, claims 21-39 are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN REPSHER whose telephone number is (571)272-7487.  The examiner can normally be reached on M-F 8:00a.m.- 5:00p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER TO can be reached on (571)-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JOHN T REPSHER III/Primary Examiner, Art Unit 2143